958 P.2d 841 (1998)
327 Or. 316
STATE of Oregon, Petitioner on Review,
v.
Rafael Roman COOK, Respondent on Review.
CC 9305-33261; CA A83131; SC S42784.
Supreme Court of Oregon.
Argued and Submitted September 6, 1996.
Reassigned February 3, 1998.
Resubmitted June 25, 1998.
Decided July 2, 1998.
Robert M. Atkinson, Assistant Attorney General, Salem, argued the cause for petitioner on review. With him on the briefs were Theodore R. Kulongoski, Attorney General, Virginia L. Linder, Solicitor General, and Jonathan H. Fussner, Assistant Attorney General.
Sally L. Avera, Public Defender, Salem, argued the cause and filed the brief for respondent on review.
Before CARSON, C.J., and GILLETTE, VAN HOOMISSEN, DURHAM and LEESON, JJ.[**]

MEMORANDUM OPINION
The decision of the Court of Appeals is reversed. The judgment of the circuit court is affirmed. See State v. Boone, 327 Or. 307, 959 P.2d 76 (1998).
NOTES
[**]  Fadeley, J., retired January 31, 1998, and did not participate in this decision; Graber, J., resigned March 31, 1998, and did not participate in this decision; Kulongoski, J., did not participate in the consideration or decision of this case.